— Casey, J.
Appeals from that part of (1) two orders of the Supreme Court (Ingraham, J.), entered June 20, 1986 in Otsego County, and (2) an order of said court, entered June 18, 1986 in Delaware County, which, after granting plaintiffs motions for preliminary injunctions, imposed certain limitations on the activities authorized by the injunctions.
*789The limitations imposed by Supreme Court must be deleted (Power Auth. of State of N. Y. v Potocnik, 124 AD2d 914; Power Auth. of State of N. Y. v Bowen, 121 AD2d 840).
Orders modified, on the law and the facts, without costs, by deleting the third decretal paragraphs thereof containing three limitations, and, as so modified, affirmed. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.